t c memo united_states tax_court dennis m powers petitioner v commissioner of internal revenue respondent docket no 11465-13l filed date dennis m powers pro_se alexandra e nicholaides for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing and a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and attached exhi- bits see rule b petitioner resided in michigan when he filed his petition petitioner did not file a federal_income_tax return for or the irs prepared for each year a substitute for return sfr that met the requirements of sec_6020 on the basis of third-party information reports the irs deter- mined that petitioner had received self-employment_income of dollar_figure and dollar_figure during and respectively for each year the irs allowed him the standard_deduction one personal_exemption and a deduction for one-half of the applicable self-employment_tax respondent prepared notices of deficiency based on the sfrs determining tax deficiencies and penalties for and the irs sent these notices to petitioner by certified mail on december and date respectively both notices were sent to the address appearing on petitioner’ sec_2010 tax_return which was petitioner’s last_known_address as shown in irs records respondent attached to his motion copies of u s postal service substitute forms show- ing that articles with tracking numbers matching those on the notices of deficiency were mailed to petitioner at this address in his petition petitioner admits that he received the notices of deficiency he did not petition this court for redetermina- tion of the deficiency for either year respondent assessed the tax and penalties for and in an effort to collect these assessed liabilities respondent delivered to petitioner on date a notice_of_intent_to_levy and notice of your right to a hearing two weeks later respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing he did not explicitly request either an installment_agreement or an offer-in-compromise but he checked the box marked i cannot pay balance petitioner represented on this form that after re- ceiving the notices of deficiency he had filed tax returns for and reporting taxable_income lower than the amounts shown in those notices on date an irs settlement officer so sent petitioner a letter acknowledging receipt of the form and scheduling a telephone cdp hear- ing for date in this letter the so asked petitioner to provide a form 433-a collection information statement for wage earners and self-employed individuals along with supporting documents enabling her to verify income expenses assets and liabilities the letter also requested that petitioner provide signed copies of tax returns for and on march petitioner asked that the cdp hearing be postponed to march and the so granted this request on march petitioner telephoned the so and requested a second postponement to march the so also granted this re- quest during that call the so reminded petitioner that she had not received any of the documentation requested in her february letter petitioner indicated that he would provide all of the requested documentation before march the irs has no record of receiving these returns petitioner alleges that he spoke with someone at an irs service_center who told him that his returns had probably been received and were in processing whether petitioner actually filed delinquent returns for is not a material issue of fact for purposes of this cdp proceeding the relevant fact is that petitioner neglected to submit copies of these returns to the so despite her repeated requests see infra pp on march petitioner and the so participated in the telephone cdp hear- ing the so informed petitioner that she had not received any of the documents requested in her february letter he replied that he had placed in the mail that morning signed tax returns for together with a form 433-a and supporting financial information petitioner told the so that he wished to make arrangements to pay the re- duced tax_liabilities shown on the returns that he had allegedly mailed to her he indicated that his only income at the time consisted of social_security_benefits but that he was in the process of seeking reemployment with his former employer he stated his desire to defer discussion of collection alternatives until he had con- firmed his employment situation the parties agreed that petitioner would call the so on date pincite p m to continue discussion of collection alternatives the so did not receive the tax returns or the form 433-a that petitioner said he had mailed on march in his response to the summary_judgment mo- tion petitioner states his assumption that these documents were lost in the mail he does not claim that he sent these documents via certified or registered mail and he has supplied no affidavit or exhibit that would support such a claim petitioner did not call in for the scheduled telephone conference on april and he did not contact the so in an effort to reschedule this conference the so thereupon determined that the case should be closed because petitioner had not requested a specific collection alternative and had supplied no financial information the so reviewed the administrative file verified that the tax for and had been properly assessed and determined that all other requirements of applicable law and administrative procedure had been met on date the irs issued petitioner a notice_of_determination con- cerning collection actions s under sec_6320 and or sustaining the nftl filing and proposed levy action petitioner timely petitioned this court for review his petition appears to seek review of his underlying tax_liabilities for and asserting that t he amounts due for and are less than those shown in the irs notices of deficiency his petition also alleges that his sole source_of_income is social_security and a levy of that would constitute a severe hardship for him respondent moved for summary_judgment and peti- tioner filed a timely response to that motion discussion the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d we conclude that this case is appropriate for summary adjudication a standard of review where the amount of a taxpayer’s underlying tax_liability is properly at is- sue in a cdp case we review the irs’ determination de novo 114_tc_176 sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability where the taxpayer does not or cannot dispute his underlying tax liabi- lities we review the irs’ determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the notices of deficiency for and were mailed to petitioner’s last_known_address and he concedes that he received these notices he did not peti- tion this court within the time set by statute for redetermination of these deficien- cies see sec_6213 because petitioner had but did not take advantage of a prior opportunity to contest his underlying tax_liabilities for both years he was not entitled to challenge those liabilities in the cdp hearing see sec_6330 we accordingly review the so’s actions for abuse_of_discretion only b analysis in deciding whether the so abused her discretion in sustaining the collec- tion action we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any by inviting petitioner to submit copies of tax returns for the so appeared willing to consider his underlying tax_liabilities as part of a discussion of collection alternatives where an appeals officer exercises her discretion to ad- dress an issue that the taxpayer is not entitled to raise during the cdp process any decision made with respect to that issue is not part of the notice_of_determination and hence is not reviewable by this court see ding v commissioner tcmemo_2015_20 at sec_301_6320-1 q a-e11 proced admin regs as it was petitioner submitted no evidence to the so concerning his underlying tax_liabilities that issue was not properly presented to her and is not before us relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 it is clear from our review of the record that the so examined petitioner’s account transcripts and verified that the requirements of applicable law and ad- ministrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary the only question is whether the so properly considered any issues petitioner raised concerning his entitlement to a collection alternative although petitioner told the so that the levy would place a financial hard- ship on him he did not formally request any specific collection alternative the so postponed the cdp hearing twice in order to accommodate petitioner and to allow him additional time in which to submit the information necessary for her to consider a collection alternative following the cdp hearing she gave petitioner another two weeks to supply this information but he failed to do so he failed to call in for the telephone conference scheduled for april and made no effort to contact the so to request that it be rescheduled an appeals officer does not abuse her discretion when she does not take into account information that she requested and that was not provided in a reasonable_time murphy t c pincite petitioner asserts that he mailed the requested information to the so on march and speculates that it was lost in the mail he does not claim that he sent these documents via certified or registered mail and he has supplied no affi- davit or exhibit that would support such a claim the taxpayer generally bears the risk of nondelivery when a tax_return or other document which was not sent by registered or certified mail is lost by the u s postal service see 90_tc_947 petitioner’s unsupported allegation that he mailed this information is insufficient to create a genuine dispute of material fact see rule d the so made repeated requests for petitioner’s tax returns and financial information and waited a sufficient period to review these documents before closing the file no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record roman v commissioner tcmemo_2004_20 87_tcm_835 especially is that so where as here the record is replete with explicit deadlines that respondent generously extended for petitioner’s benefit ibid we find that the so did not abuse her discretion by declining to offer petitioner a collection alternative when he did not put any specific proposal on the table did not submit the necessary financial information and did not call in for or seek to reschedule the telephone conference during which collection alternatives were supposed to be discussed see morlino v commissioner tcmemo_2005_203 90_tcm_168 to reflect the foregoing an appropriate order and decision will be entered
